Citation Nr: 1707684	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  04-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1985 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which in pertinent part denied entitlement to service connection for a low back disability.

In June 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A copy of the hearing transcript is of record.

In a September 2014 decision, the Board in pertinent part denied entitlement to service connection for a low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2015 Joint Motion for Partial Remand (JMR), the Court vacated the portion of the September 2014 Board decision that denied service connection for a low back disability, and remanded the case to the Board for adjudication consistent with the Court's April 2015 Order.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board notes there are additional issues on appeal that the Veteran has perfected, but which are not yet ripe for Board review, specifically entitlement to increased ratings for right and left knee disabilities and entitlement to a total disability rating based on individual unemployability (TDIU).  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the Veteran and his representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As the required notifications have not been sent in regard to entitlement to an increased ratings for right and left knee disabilities and entitlement to TDIU, the Board declines to take any further action on these issues.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (holding that due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (holding that regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability, due either directly to service or secondary to his service-connected right and left knee disabilities.  See February 2004 VA Form 9 and October 2001 VA Form 21-4138.  

The April 2015 JMR determined that the Board did not fulfill the duty to assist the Veteran in obtaining a medical opinion that addressed whether any current low back disability was caused or aggravated by the Veteran's service-connected left knee disability.  In December 2015, the Board remanded the Veteran's claim to obtain an addendum opinion consistent with the JMR.  The Board's remand directed the clinician to opine whether it was at least as likely as not that the Veteran's low back disability was aggravated (permanently worsened) by his service-connected right and left knee disabilities, either singly or in the aggregate.  

The AOJ obtained an opinion in May 2016.  The clinician opined that the Veteran's current low back disability was less likely than not aggravated by his service-connected knee disabilities, explaining that a condition of the knees would have no biomechanical impact upon the spine.  The clinician added that there "is no direct link anatomically" between the knees and the spine, and therefore there would be no "direct or indirect impact[]."

In an October 2016 Appellate Brief, the Veteran's representative contested the sufficiency of the opinion, arguing that the examiner provided no rationale for the aggravation opinion.  The representative further explained that a February 2016 VA Knee and Lower Leg examination report noted that the Veteran's knee disabilities contributed to the "disturbance of locomotion and interference with standing," and that the Veteran regularly used a brace and a cane for those disabilities.  The representative argued that the omission of this evidence in the opinion and lack of discussion of whether the Veteran's disturbance of locomotion affected his back disability rendered the opinion inadequate.  

Although brief, the examiner did provide a rationale for his conclusion that the Veteran's knee disabilities did not aggravate the Veteran's low back disability.  However, given the representative's assertion regarding the February 2016 VA examination findings, and based on a review of the record, additional clarification is required from the clinician.  In addition to the evidence cited by the representative, the record contains several references to the wider orthopedic effects of the Veteran's service-connected knee disabilities.  Notable examples include a September 2003 neurology note which stated that the Veteran ambulated with a cane since his left knee surgery in October 2002; a November 2004 neurology note indicating the Veteran favored his right leg when he walked and had difficulty with tandem gait; a June 2007 physical medicine rehabilitation consultation note reporting the Veteran ambulated with a cane and had some gait instability that had not changed in the last few years; a November 6, 2014 nursing transfer summary note documenting the Veteran's report that he used a cane for his back pain; and a November 20, 2014 mental health history and physical note showing that the Veteran was walking with a cane and a limp.  Thus, an addendum opinion is warranted to address this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the author of the May 2016 VA opinion.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  Another examination is not required; however if the examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, the Veteran should be provided another examination.

Based on review of the relevant evidence and sound medical principles, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability was aggravated (permanently worsened) by the service-connected right and left knee disabilities, either single or in the aggregate.  

In rendering the requested opinion, the examiner should address medical evidence suggesting biomechanical effects of the Veteran's service-connected knee disabilities, including a September 2003 neurology note which stated that the Veteran ambulated with a cane since his left knee surgery in October 2002; the November 2004 neurology note indicating the Veteran favored his right leg when he walked and had difficulty with tandem gait; the June 2007 physical medicine rehabilitation consultation note reporting the Veteran ambulated with a cane and had some gait instability that had not changed in the last few years; the November 6, 2014 nursing transfer summary note documenting the Veteran's report that he used a cane for his back pain; the November 20, 2014 mental health history and physical note showing that the Veteran was walking with a cane and a limp; and the February 2016 VA Knee and Lower Leg examination report noting that the Veteran's knee disabilities contributed to the disturbance of locomotion and interference with standing, and that the Veteran regularly used a brace and a cane for those disabilities.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  The term "aggravated" means a permanent worsening of the underlying condition beyond the natural progress of the disease, as opposed to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

If the opinion is that either one or both of the service-connected knee disabilities aggravated the low back disability, to the extent possible the examiner should specify the degree of disability resulting from such aggravation.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




